Title: Pennsylvania Assembly Committee: Report on the State of the Trade, 6 February 1754
From: Pennsylvania Assembly Committee
To: 


Continuing the efforts of previous Assemblies to increase the amount of paper money in circulation, the House appointed a committee of four, Oct. 17, 1753, “to enquire into the State and Circumstances of the Trade of this Province, with regard to the Quantity of our Paper Currency from its first Emission in 1723, to the present Time.” Accompanying the report, read February 6, was a statistical account of the quantities of wheat, flour, bread, and flaxseed exported from Philadelphia during the six years 1729–31 and 1749–51, which showed an increase in the annual value of these commodities exported, from a total of £62, 473 14s. 3d. in 1729 to £187,457 11s. 1d. in 1751.
 

[February 6, 1754]
In Obedience to the Order of the House, your Committee have enquired into the State and Circumstances of the Trade of this Province with regard to the Quantity of our Paper Currency from its first Emission in 1723, to the present Time; and do find, by authentic Accounts, that before that Period our Trade was in a declining State; and that since the same, our Importations from Great-Britain have increased as follows, viz.


In 1723 they amounted only to
£15992
19
4


  In 1730 they were
48592
7
5


  In 1737 they were
56690
6
7


  In 1742 they were
75295
3
4


  In 1747 they were
82404
17
7


  In 1751 they were
190917
5
1


We do also find, that in the Years 1729, 1730, and 1731, we had near the same Quantity of Paper Money that we now have, and ever since have had; and that our Exportations of Wheat, Flour, Bread, and Flaxseed, amounted then, one Year with another, to little more than £60000 per Annum; whereas in the Year 1749 those Articles amounted to



£148104
4
11


In 1750 to
155174
19
6


  In 1751 to
187457
11
1


which last is more than treble the Value of those Articles exported twenty Years before. For a more particular Account of those Exportations, your Committee beg Leave to refer to a Valuation of the several Articles hereunto annexed.
By the Report of a former Committee of Assembly, made in August, 1752, it appears that our Numbers of People, and Domestic Trade, have increased in like Proportion.
Your Committee beg Leave to observe, that they apprehend the Occasions for a Medium of Trade; must have increased equally with the Trade; and that our Foreign and Domestic Commerce could not have been carried on as it has been for some Years past, had not the accidental Introduction of great Quantities of Silver and Gold, by the War, supplied the Deficiency of our Paper Currency for that Purpose. And since Complaints of the Want of a sufficient Medium (occasioned by the Diminution of our Quantity of Gold and Silver which is continually sent Home in Return for British and India Manufactures) are daily growing louder; and our Paper Currency must, by the present Acts, begin shortly to diminish one sixth Part annually, your Committee humbly submit it to the Consideration of the House, whether it is not now become necessary, not only to prolong the Re-emissions, but to strike and emit an additional Sum.



Evan Morgan,
Benjamin Franklin,


Joseph Stretch,
William Callender.



